MEMORANDUM **
A review of the record and the opening brief indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). This court has rejected the argument that the supervised release condition to self-report violates a defendant’s Fifth Amendment rights. See United States v. Rodriguez-Rodriguez, 441 F.3d 767 (9th Cir. 2006). Accordingly, the motion for summary affirmance is granted.
We summarily affirm the district court’s judgment.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.